DETAILED ACTION
This action is responsive to the Amendments and Remarks received 02/16/2021 in which claims 6, 7, 12, and 13 are cancelled, claims 1–3, 5, 8–11, 14, and 16–20 are amended, and no claims are added as new claims.
Response to Arguments
On page 8 of the Remarks, Applicant contends, “the person of skill in the art would have understood that DMVR is not a type of inter prediction, but is simply a tool for refining motion information and can be applied in the inter prediction mode.”  Examiner does not disagree.  Examiner does not understand Applicant’s point in making this argument.  The argument does not appear to be contradicted by the rejection.  Thus, it is unpersuasive of error.
Also on page 8 of the Remarks, Applicant contends Examiner made an error in finding similarity between intra prediction and IBC modes.  Applicant explicitly states, “a person of skill in the art would have understood the IBC mode as being different from the intra prediction mode.”  Examiner disagrees.  Examiner did not say they are the same.  But, Examiner does find IBC is a type of intra-prediction mode.  And, they are more similar than they are different.  As evidence, see Li, et al., “Combining directional intra prediction and intra block copy with block partition for HEVC,” 2016 IEEE International Conference on Image Processing (ICIP), Phoenix, AZ, USA, 2016, pp. 524-528.  In this evidentiary publication, the authors explain in their Introduction Section that the motion compensation idea, when applied to intra prediction, is called intra-block copy (IBC).  The go on to explain, “[Directional intra prediction] and IBC represent two approaches to intra prediction.”  For this reason, Applicant’s argument suggesting 
On page 9 of the Remarks, Applicant contends, “Panusopone neither discloses the motion information is refined by the DMVR in the inter prediction, nor implies that the motion information is not refined in the IBC mode.”  Examiner disagrees.  Panusopone’s paragraph [0057] explains that DMVR is only used in bi-prediction.  As the skilled artisan knows well, bi-prediction uses two motion vectors.  Therefore, Panusopone’s implication is that DMVR does not work when there is only one motion vector.  Because block vectors, used in IBC, are essentially the same as motion vectors but only one is used, Panusopone teaches or suggests IBC would not work with DMVR.  Again, considering the evidentiary publication cited, supra, which states inter-prediction is essentially the same idea as IBC, but for intra-coded blocks, Examiner finds Applicant’s arguments unpersuasive of error.  Nevertheless, to expedite prosecution, Examiner is changing the 35 U.S.C. 102 anticipation rejection to a single-reference 35 U.S.C. 103 obviousness rejection.
Other claims are not argued separately.  Remarks, 9–10.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8–10, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone (US 2017/0339404 A1).
Regarding claim 1, Panusopone teaches or suggests a method of coding video data, comprising:  determining, for a conversion between a first video block of a video and a bitstream of the video, that a coding mode is applied for the first video block (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks; Examiner notes Applicant’s original claims 8 and 9 explain the recited “conversion” is encoding and/or decoding; see also Panusopone, ¶ 0030:  explaining CUs are “blocks”); deriving, based on the coding mode, an original motion information for the first video block (Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks; To save bits, Examiner notes both intra and inter coding utilizes either intra-frame displacement or inter-frame displacement (i.e. motion information) for coding the blocks; Where the block is intra-coded, the motion information could be null or replaced with the intra-frame displacement vector, called a block vector; see Applicant’s original claim 2); generating, prediction samples based on the original motion information, wherein in response to the coding mode being an intra-block copy (IBC) mode, the prediction samples are derived without refining process of a Decoder-side Motion Vector Refinement (DMVR) technique, or in response to the coding mode being an inter mode, the prediction samples are derived with the refining process of the DMVR technique (Panusopone, ¶ 0037:  teaches blocks in a slice can be coded either by inter prediction modes or intra-block copy mode; Panusopone, ¶ 0057:  teaches DMVR for bi-prediction (a type of inter-prediction); either intra coded blocks or inter coded blocks; Examiner finds it inherent that a block can only be coded using one coding mode); and performing the conversion based on the prediction samples (Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks).
Regarding claim 8, Panusopone teaches or suggests the method of claim 1, wherein the conversion includes encoding the first video block into the bitstream (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks).
Regarding claim 9, Panusopone teaches or suggests the method of claim 1, wherein the conversion includes decoding the first video block from the bitstream (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks).
Claim 10 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 17 lists the same elements as claim 8, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18
Claim 19 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.

Claims 2–5, 11, and 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone and He (US 2017/0289566 A1).
Regarding claim 2, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein in response to the coding mode being the IBC mode, the prediction samples are derived based on sample values from a same video slice with the first video block, and wherein the sample values are determined by block vectors (Examiner finds this claim simply recites the definition of IntraBC mode; While Panusopone does not explicitly teach that IBC uses block vectors, such a fact is likely inherent; In any event, He, ¶ 0005:  explains intra-block copy mode utilizes block vectors, as opposed to motion vectors).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone, with those of He, because both references are drawn to the same field of endeavor and because He provides further details on the characteristics of IntraBC mode as more generally described in Panusopone.  Therefore, at the least the combination represents a mere combination of prior art elements, according to known methods, to yield a 
Regarding claim 3, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein in response to the DMVR technique being applied, a refined motion vector for the first video block is derived based on a cost calculation between prediction samples of the first video block in different reference pictures of the first video block (Panusopone, ¶ 0057:  teaches DMVR includes refining a motion vector to best predict the current block; Examiner notes the skilled artisan interprets best match to be based on a cost metric such as those described in Panusopone, ¶ 0085; Panusopone does not explicitly teach that DMVR uses a cost metric for choosing the best refinement, although such a fact is probably inherent; In any event, He, ¶ 0218:  teaches motion vector refinement candidates are selected based on rate-distortion cost).
Regarding claim 4, the combination of Panusopone and He teaches or suggests the method of claim 3, wherein the cost calculation is based on a sum of absolute difference (SAD) (Panusopone, ¶ 0085:  teaches matching cost metrics can include SAD and RDO; Examiner finds, based on this teaching, that the skilled would find it obvious to use SAD as the cost metric for He’s motion vector refinement).
Regarding claim 5, the combination of Panusopone and He teaches or suggests the method of claim 1, further comprising:  in response to at least one of reference pictures of the first video block is a current picture which includes the first video block, excluding applying the DMVR technique for the first video block (Examiner notes that this is a definitional claim that explains, quite obviously, that a motion vector, as motion is only possible between temporal frames (inter-prediction); for support, see Panusopone, ¶ 0046; see also He, ¶ 0103:  teaching, “Intra block copy uses the already reconstructed pixels in the current picture to predict the current coding block within the same picture, and the displacement information called the block vector (BV) is coded.”).
Claim 11 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 14 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 15 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 16 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0154127 A1) teaches intra-block copy (e.g. ¶ 0057) and motion vector refinement (e.g. ¶ 0182).
Xu (US 2018/0124394 A1) teaches intra-block copy and how the reference picture list includes the current picture for such mode (e.g. Abstract).
Li (US 2017/0142418 A1) teaches unification of syntax elements, semantics, etc. between IntraBC and inter-prediction modes (e.g. Abstract).
Li, et al., “Combining directional intra prediction and intra block copy with block partition for HEVC,” 2016 IEEE International Conference on Image Processing (ICIP), Phoenix, AZ, USA, 2016, pp. 524-528.  This publication was used as an evidentiary publication to refute Applicant’s arguments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481